Case 18-15461-mdc        Doc 66-1 Filed 03/28/19 Entered 03/28/19 12:24:24                 Desc
                         Proposed Order Expedited Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                         :
          Curtis Hurst                          :      Chapter 13
                                                :
                                                :
          Debtor                                :      Case No.: 18-15461MDC



  ORDER GRANTING DEBTOR’S REQUEST FOR AN EXPEDITED HEARING


        AND NOW, this ______ day of __________, 2019 upon consideration of the
 Debtor’s Motion for an Expedited Hearing to hear Motion to Reconsider dismissal of
 Bankruptcy Case, it is hereby;


          ORDERED and DECREED that a hearing will take place on:
          Date_____________
          Time_____________

          Debtor’s Counsel shall serve said date and time via a Notice on all interested
          parties, and the Chapter 13 Standing Trustee.


          FURTHER ORDERED:



                                                               ________________________
                                                               Hon. Magdeline D. Coleman
